Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29th 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick Price on December 3rd 2021.

The application has been amended as follows: 

	In line 10 of claim 1, “through the first surface” is amended to read --along the first surface--.
	Claims 3 and 4 are cancelled.
	
In line 1 of claim 7, “first” is amended to read --second--.
	
In line 2 of claim 7, “second” is amended to read --first--.
	
In line 2 of claim 8, “the fifth hole or” is deleted.
	
In line 6 of claim 11, “through the first surface” is amended to read --along the first surface--.

At the end of line 11 of claim 11, --wherein the filament first enters the substrate at the second passing location,-- is inserted.

In line 7 of claim 16, “through the first surface” is amended to read --along the first surface--.

In line 14 of claim 16, --wherein the filament first enters the fibrous construct at the second hole,-- is inserted after “fibrous construct,”.

In line 15 of claim 16, “passing location” is amended to read --hole--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the substrate or fibrous construct having the filament configuration as recited in the allowed claims.  For example, many substrates of the prior art could be modified to include the filament configuration of Figure 46 of Fallin et al. (US 2015/0073441).  However, such a filament configuration does not have the specific structure of loops and holes (or passing locations) as recited in the allowed claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771